DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 12/23/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 9/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-2, 4-6, 8, 13-14 and 16 have been amended. Claims 3, 11 and 12 have been canceled. Claims 1, 2, 4-10 and 13-21 are pending. Claims 10 and 21 have been withdrawn. Claims 1, 2, 4-9 and 13-20 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/242,685 filed on 10/16/2015 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/16/2015. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. US 2017/0145094, published 5/25/2017, priority date 4/3/2014 (hereinafter Galetto, reference of record) in view of Cost et al. US 2018/0187173, published 7/5/2018, priority date 9/16/2014 (hereinafter Cost, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 9/24/2021. A response to applicant’s traversal follows the reiterated rejection below.
Galetto describes methods for inactivating CD33 expression in hematopoietic cells using TALENs (Galetto, example 2 and para 216, 414 and table 11). Galetto describes methods for isolating and purifying the CD33 deficient T cells which are phenotypically distinct from their naturally-occurring   CD33 positive 
Cost describes methods and compositions for nuclease-mediated genome engineering in hematopoietic stem cells (Cost, para 3, 15, 17). Cost outlines various approaches including TALEN and CRISPR based methods for genome engineering to produce an insertion, deletion and/or substitution of one or more nucleotides in a coding or non-coding region of an endogenous gene within a group of hematopoietic stem cells (Cost, para 19-21, 23, 24, 60). Cost describes the benefits of CRISPR based approaches for genomic engineering including improved editing efficiency and specificity (Cost, para 104, 122). Cost describes strategies for the targeted inactivation of genes using CRISPR gRNAs (Cost, para 60). Cost describes lineage-specific cell-surface antigen analysis for specific CD markers in order to verify the inactivation of targeted CD genes and confirm the modified hematopoietic stem cell phenotype (Cost, para 206).  
It would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR based genomic editing approaches outlined by Cost to generate the CD33 deficient hematopoietic cells described by  Galetto since CRISPR genomic editing systems provide improved target specificity when compared to TALEN based systems which were used by Galetto. It would have been a matter of simple substitution of one known genomic editing system for another to obtain predictable results since Cost shows the relative interchangeability of the two genomic editing system for editing hematopoietic stem cells.  One would have been motivated to use CRISPR given the improved target specificity and relative prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that a person of ordinary skill would not have had any motivation to combine the teachings of Cost and Galetto since these two references relate to different therapeutic fields, including different diseases, different cell types, different targets and different treatment modalities. Applicant argues against the combination of references citing Galetto who states that “TAL-nucleases have…proven higher specificity and cleavage efficacy over other types of rare-cutting endonucleases, making them the endonuclease of choice for producing the engineered immune cells on a large scale…” (Galetto, para 220). Thus, applicant argues that statements made by Galetto are directly contradictory to motivate one of ordinary skill to combine the teachings of Cost, who is focused on CRISPR/Cas9 nucleases and is therefore insufficient to establish a finding of prima facie obviousness. 
This argument has been fully considered, but was not found persuasive. Teaching away requires the prior art to criticize, discredit, or otherwise discourage the claimed solution. From MPEP § 2141.02(VI): “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.”  Thus, although Galetto uses TALEN based genomic editing tools, Galetto does not expressly discredit the use of CRISPR/Cas9 nucleases. In fact, Cost outlines the comparative advantages of CRISPR/Cas9 systems citing “high transduction efficiencies” in many different cell types and target prima facie obvious to one of ordinary skill in the art to use the CRISPR based genomic editing approaches outlined by Cost to generate the CD33 deficient hematopoietic cells described by  Galetto since CRISPR genomic editing systems provide improved target specificity when compared to TALEN based systems which were used by Galetto. It would have been a matter of simple substitution of one known genomic editing system for another to obtain predictable results since Cost shows the relative interchangeability of the two genomic editing system for editing hematopoietic stem cells.  
Applicant further argues that even if one would have combined the teachings of Galetto and Cost, one would not have arrived at the presently claimed invention. Applicant argues at best, one would have arrived at anti-CD33 CAR T cells deficient in components involved in CAR T cell fratricide (e.g. CD33 and TCR) obtained via CRISPR-based editing methods. 
This argument has been fully considered, but was not found persuasive. Although the presently amended claims describe genetically engineered human hematopoietic stem cells which do not comprise a chimeric antigen receptor, Example 2 from Galetto provides alternative embodiments directed to “TCR KO T cells” which do not appear to express CAR. Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure, see MPEP 2123. Furthermore, one would have been motivated to use CRISPR given the improved target specificity and relative improvements one of ordinary skill in the art would expect in generating CD33 deficient hematopoietic stem cells when compared to TALEN based genomic editing. One would have a reasonable expectation of success given Costs successful demonstration of CRISPR genomic editing systems in generating genetically engineered hematopoietic stem cells.
Applicant further argues that Example 2 from Galetto appears to be prophetic in nature and ambiguous in its disclosure. Applicant argues that the example does not include a description of how the alleged CD-33 targeted TALENS were actually produced. Applicant argues that Cost does not provide 
This argument has been fully considered, but was not found persuasive. Patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, see MPEP 2123. Cost expressly cites methods for the targeted inactivation of genes using CRISPR (Cost, para 60, 80, 140). It is noted that Galetto is relied upon as the primary reference to show genetic methods to inactivate CD33 expression in hematopoietic cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 4-9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent Number 10,786,535 (US patent application number 16/174,005). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
The patented claims are drawn to a population of genetically engineered human hematopoietic stem cells that are deficient in CD33 expression. The patented claims describe genomic editing via CRISPR which produces an insertion, deletion, and/or substitution of the endogenous gene encoding CD33. The patented claims describe the deletion of one or more nucleotides in the gene encoding CD33. The patented claims read on both bone marrow and peripheral blood mononuclear cell derived human hematopoietic stem cells. Thus, the patented claims fully encompass the instant claims, which describe 

Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.

Claims 1, 2, 4-9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,137,155 (US patent application number 15/655,432). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 


Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.

Claims 1, 2, 4-9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent Number 10,660,919 (US patent application number 16/174,089). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 


Claims 1, 2, 4-9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 10,668,103 (US patent application number 16/451,934). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating AML by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-

Claims 1, 2, 4-9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,912,799 (US patent application number 16/877,932). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.

Claims 1, 2, 4-9 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent application number 17/244,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a genetically engineered human hematopoietic stem cells which contain mutations in exon 3 of the CD33 gene which causes a reduced expression of CD33.The copending claims describe CRISPR-Cas9 methods for producing insertion, deletion and/or substitutions of one or more nucleotides in one or more exons of CD33. Thus, the copending claims fully encompass the instant claims, which describe genetically engineered human hematopoietic stem cells which are deficient in a lineage-specific cell-surface antigen. The patented claims would fully anticipate the instantly claimed invention.

Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 
Absent arguments, the rejection is maintained accordingly. 

Claims 1, 2, 4-9 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US patent application number 16/451,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.


Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 
Absent arguments, the rejection is maintained accordingly. 

Claims 1, 2, 4-9 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-20 and 26-28 of US patent application number 16/640,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a method of administering to a subject an effective amount of an agent targeting CD33 and a population of hematopoietic cells comprising a mature transcript of CD33 that is mutated or deficient in exon 2. The copending claims describe CRISPR-Cas9 methods for producing the genetically engineered hematopoietic cells. A claimed product is obvious over a patented method comprising the product. Thus, the copending claims fully 

Response to Traversal
Applicant requests that the rejection be deferred until allowable subject matter has been identified. 
Absent arguments, the rejection is maintained accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633